Citation Nr: 0811822	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for scar, right knee.

2.  Entitlement to an increased rating for residuals of post-
traumatic arthritis of the right knee with history of right 
medial meniscectomy, currently evaluated as 30 percent 
disabling.

3. Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
February 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of October 2003 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied claims for 
increased ratings for the veteran's service-connected 
degenerative disc disease of the cervical spine and arthritis 
of the right knee.  In the October 2003 decision, the RO also 
granted the veteran a temporary total evaluation due to knee 
surgery he had undergone in June 2003.  In that decision, the 
RO also assigned a combined rating of 20 percent for the 
veteran's arthritis of the right knee, specifically awarding 
a 10 percent rating for post-traumatic medial compartment 
arthritis and a separate 10 percent rating for residuals of 
right medial meniscectomy.  In the January 2004 decision, the 
RO granted the veteran service connection for a scar on his 
right knee and awarded the veteran a temporary total 
evaluation due to January 2007 knee replacement surgery.  The 
RO also combined the veteran's right knee disabilities into 
one rating, awarding a rating of 30 percent for residuals of 
post-traumatic arthritis of the right knee with history of 
right medial meniscectomy.

In February 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  At the hearing, the veteran submitted additional 
evidence directly to the Board and waived his right to have 
the RO consider the evidence in the first instance.  38 
C.F.R. §§ 20.800, 20.1304(a) (2007).  The Board thus accepts 
this evidence into the record on appeal.

As the appeal with respect to the veteran's claim for a 
higher rating for his service-connected scar of the right 
knee emanates from the veteran's disagreement with the 
initial rating assigned following the grant of service 
connection, the Board has characterized the claim as one for 
an initial rating, in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Additionally, at the February 2008 hearing, the veteran 
contended that his service-connected degenerative disc 
disease of the lumbar spine has "increased in severity."  
Although it was not explicitly stated as such, the Board 
infers from that statement a claim for a rating in excess of 
20 percent for the veteran's degenerative disc disease of the 
lumbar spine.  As this claim has not been adjudicated by the 
RO, it is not before the Board; hence, it is referred to the 
RO for appropriate action.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for an initial rating in excess of 10 
percent for scar of the right knee, and his claims for 
increased ratings for residuals of post-traumatic arthritis 
of the right knee with history of right medial meniscectomy, 
currently evaluated as 30 percent disabling, and degenerative 
disc disease of the cervical spine, currently evaluated as 20 
percent disabling.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the medical evidence reflects that the veteran was 
provided a VA medical examination in October 2003.  At that 
examination, the VA examiner noted that the veteran had a 
surgical scar that was "immature" and slightly tender to 
palpation.  The scar was observed at that time to be 8.5 
centimeters in length and 2 millimeters in width, with a 
central circular area of 1 centimeter by 1 centimeter.  VAMC 
treatment records from March 2004 and April 2006 indicate 
that the scar was "well healed."  The Board notes that the 
veteran has undergone a second right knee surgery since the 
2003 VA medical examination; documentation of the surgery 
notes that the incision for the surgery was made through the 
veteran's prior surgical scar and measured 7 inches in 
length.  There is no indication, however, of the width of the 
new surgical scar.  Treatment notes from a June 2007 follow-
up visit reflect that the scar was "well-healed" but do not 
address whether the scar was still tender or painful to 
examination or if it caused any limitation of function.  At 
the February 2008 Board hearing, the veteran reported that 
the scar was painful "at times" and "doesn't stretch 
right."  He also reported that the scar was "much longer" 
after the January 2007 surgery and had caused problems with 
bending, although "that part of it is much better now."  It 
is unclear from the veteran's statements, however, whether 
the problems bending the knee are due to the scar itself or 
from the underlying right knee surgery.

The Board notes that where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  In this case, in 
light of the veteran's statements made at his hearing and the 
fact that he has not received a VA examination of his scar 
since his January 2007 surgery, the Board will remand the 
veteran's claim so that the veteran may be afforded a VA 
examination to determine the current severity of his service-
connected right knee scar.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007).

Turning to an analysis of the veteran's claims for increased 
ratings for his service-connected post-traumatic arthritis of 
the right knee with history of right medial meniscectomy and 
degenerative disc disease of the cervical spine, the Board 
notes that when evaluating musculoskeletal disabilities rated 
on the basis of limitation of motion, VA must consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  
In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension (C&P) Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  Additionally, under 
VAOPGCPREC 9-2004 (September 17, 2004), separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability based on limitation of motion of the 
same knee joint.

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday, 7 Vet. App. 
at 526; see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (where the appellant complained of increased hearing 
loss two years after his last audiology examination, VA 
should have scheduled the appellant for another examination).  

Regarding the veteran's service-connected post-traumatic 
compartment arthritis of the right knee with history of right 
medial meniscectomy, the Board notes primarily that he has 
been afforded no new VA examination following the January 
2007 total right knee arthroplasty.  There is thus no 
meaningful way for the Board to evaluate the current 
condition of the veteran's right knee at any point following 
the surgery.  The Board looks in particular to statements 
made by the veteran at the February 2008 hearing, in which he 
stated that he is "very, very limited in my walking" 
following the surgery and is only able to walk half a block 
on bad days.  He asserted at that time that he could not flex 
his leg properly and sometimes has his knee "collapse" on 
itself, folding underneath him.  The veteran also contended 
that he walked with a limp.  He also stated that his kneecap 
was rotating more successfully than before the January 2007 
surgery but claimed that he had difficulty ascending and 
descending stairs due to the lack of flexion in the right 
knee.

The Board also notes that the veteran was provided a VA 
medical examination in October 2003, at which the veteran 
reported continued worsening of his right knee pain following 
his June 2003 surgery, which was exacerbated by walking.  No 
redness or locking was noted, but the veteran reported that 
he was unable to fully extend his leg.  Physical examination 
revealed instability, stiffness, swelling, and warmth of the 
knee.  The examiner was unable to manipulate the patella, 
which was found to have very limited mobility.  The veteran's 
range of motion was extension to 20 degrees, during which the 
veteran assisted the motion with his right arm, and flexion 
to 112 degrees.  The examination did not include repetitive 
motion testing of the range of motion of the veteran's knee.  
The examiner found pain to the medial aspect of the knee with 
both varus and valgus stress as well as atrophy of the right 
quadriceps muscles.  The veteran was found to have a 
significant limp and walked with a cane.  The examiner 
diagnosed right knee pain and significantly limited range of 
motion, status-post surgery to the right knee with a history 
of degenerative joint disease of the right knee.

In this case, although it appears that the VA examiner 
conducted a proper evaluation to determine the veteran's 
functional loss and limitation of motion due to pain, the 
Board notes that the October 2003 examination report 
necessarily reflects no consideration of the veteran's 
symptomatology following his January 2007 total knee 
arthroplasty.  The Court has stated that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this regard, the Court has held that the Board is 
prohibited from making conclusions based on its own medical 
judgment.  Id.  As no medical findings have been made 
following the veteran's January 2007 surgery, the Board is 
thus not qualified to substitute its judgment as to the 
current severity of the veteran's symptoms for that of a 
medical professional.  

The Board also acknowledges the veteran's statements at the 
February 2008 hearing, in which he reported difficulty with 
walking and flexion of the right knee.  The Board notes that 
the veteran is qualified to report symptoms such as pain, 
difficulty walking, or difficulty flexing a joint.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  He is not, 
however, qualified, as a lay person, to offer a medical 
evaluation of the severity of his symptoms.  In light of the 
above findings, the Board concludes that another VA 
examination is needed to provide current findings with 
respect to the veteran's service-connected right knee 
disability.  Under these circumstances, the veteran should be 
scheduled to undergo orthopedic examination of the right 
knee.  See 38 U.S.C.A. § 5103A.  

Similarly, with respect to the veteran's claim for an 
increased rating for his service-connected degenerative disc 
disease of the cervical spine, relevant medical evidence from 
the October 2003 VA examination reflects the examiner's 
finding that the veteran's neck pain radiated into his right 
arm and ear and caused stiffness of the neck.  The veteran 
reported taking over-the-counter pain medications and anti-
inflammatories to treat the pain.  The veteran reported 
experiencing flare-ups lasting from several hours to several 
days if he turned his head the wrong way.  The veteran also 
reported headaches, low-grade fever, and occasional blurred 
vision.  Physical examination found the veteran's normal 
posture was to have his neck turned to the right with 
overdevelopment of the left neck muscle and atrophy of the 
right muscle.  Range of motion was forward flexion to 30 
degrees, extension to 40 degrees, bending to the right to 15 
degrees, bending to the left to 25 degrees, and rotation to 
15 degrees bilaterally.  Repetitive motion testing was not 
performed.  Radiological evaluation showed moderate 
degenerative disease of the cervical spine.  

The veteran also received a private radiological examination 
in October 2006, which revealed disc bulging and spondylosis 
of the cervical spine as well as extensive signal 
abnormality, which the examiner attributed "most likely" to 
degenerative disc disease.

The Board notes, however, that the veteran has undergone no 
VA medical examination since October 2003.  Further, the 
October 2003 examination did not include repetitive motion 
testing of the range of motion of the veteran's neck, 
pursuant to DeLuca, supra.  The Board also notes that the 
veteran stated at the February 2008 hearing that he is unable 
to turn his head to perform activities such as backing out of 
parking spots, especially if his right arm is raised.  At 
that time, the veteran reported that the pain in his neck is 
"constant" and has caused him to stop engaging in physical 
activity such as swimming or bowling, or practicing karate.  
He also reported sometimes throwing his neck out by sneezing.

The Board thus finds that in light of the above findings, 
another VA examination is needed to provide current findings 
with respect to the veteran's service-connected degenerative 
disc disease of the cervical spine.  Specifically, the VA 
medical examiner must address the DeLuca requirements, 
including loss of range of motion in the veteran's cervical 
spine due to repetitive motion.  Under these circumstances, 
the veteran should be scheduled to undergo orthopedic 
examination of the cervical spine.  See 38 U.S.C.A. § 5103A.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the agency of original jurisdiction (AOJ) 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's right 
knee scar, arthritis of the right knee, 
and degenerative disc disease of the 
cervical spine to be obtained.  The 
letter should also invite the veteran to 
submit any pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2. After securing any additional records, 
the veteran should be scheduled for 
dermatologic and orthopedic evaluation at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

Dermatologic Examination-The examiner 
should evaluate the surgical scar on the 
veteran's right knee.  Specifically, the 
examiner should identify any limitation 
of function caused by any service-
connected scar.  Additionally, the 
examiner must identify whether any scars 
are superficial and unstable (defined as 
a scar where there is frequent loss of 
covering of skin over the scar) or 
superficial, tender and painful on 
objective demonstration.  A superficial 
scar is one not associated with 
underlying soft tissue damage.  Likewise, 
the examiner must measure the scar and 
identify the total area of the scarring 
in square inches or square centimeters.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

Orthopedic Examination-The examiner 
should report range of motion of the 
cervical spine in all directions (in 
degrees) and range of flexion and 
extension in the right knee (in degrees).  
Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
cervical spine or the right knee; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use of the right knee or the cervical 
spine.  The examiner should express such 
functional losses in terms of additional 
degrees of limited motion (beyond that 
shown clinically).  With respect to the 
right knee arthroplasty, the examiner 
should specifically note whether the 
veteran experiences chronic severe 
painful motion or weakness.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

Note: To properly evaluate any functional 
loss due to pain, C&P examiners, as per 
C&P Service policy, should at the very 
least undertake repetitive testing (to 
include at least three repetitions) of 
the cervical spine's range of motion and 
the right knee's range of motion, if 
feasible.  See VA Fast Letter 06-25 
(November 29, 2006).

3.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
claims for higher ratings for right knee 
scar, right knee arthroplasty, and 
degenerative disc disease of the cervical 
spine should be readjudicated in light of 
all pertinent evidence and legal 
authority.  Specific consideration should 
be given to whether 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 applies, which 
allows for a total rating for one year 
following implantation of a prosthesis.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 
(West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

